DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (2016/0304196) in view of Papamoschou (8997454) and Moore et al (2015/0345395) and further in view of WO 2008/113088 and Webster (2014/0145008).  Alber teaches An aircraft engine assembly comprising: an engine having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the power from the turbine engine drives propeller 41 through driveshaft 43 and gearbox 42] with an exhaust port 404; a propeller 41 rotationally coupled [via gearbox 42, 43] to the drive shaft and defining a rotational axis; and an exhaust stub 45 having an inlet 404 fluidly coupled to the exhaust port and an exhaust outlet having an outwardly turned tip [outlet of 452 / 50, see Fig. 3] and a door 50 disposed in the exhaust stub 450 [see paragraph 0047 and note baffles read on the door], wherein the door is transitionable between a closed position during flight [solid lines] in which exhaust gases are directed away from the engine 40 in a first direction forming a first angle [exiting 450, 50] with the rotational axis [of 40] and an open position 50 [dashed lines], during engine operation [not explicitly idle] in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis [of 40];  wherein the exhaust stub defines a centerline [circa 452] and an inboard portion of the outwardly turned tip defines a concave surface and an outboard portion of the outwardly turned tip defines a convex surface [see 50 circa 452 in dashed lines in Fig. 3, for the concave/convex surfaces] when viewed in a plane containing the centerline;  wherein the exhaust stub comprises a first portion [lead line for 451] fluidly coupled to the exhaust port ; 	 wherein the exhaust stub comprises a second portion [leadline for 452] fluidly coupled to the first portion, and wherein the exhaust stub comprises a turn portion [e.g. U-turn or lower angle depending on where the first/second portions arbitrarily are considered to terminate, i.e. it can terminate at the bend or further into the bend] which fluidly couples the second portion 452 at an angle to the first portion 451;	  wherein the outwardly turned tip 50 is provided on the second portion
 wherein the outwardly turned tip, when viewed along the rotational axis, lies within a circumferential boundary formed by a full rotation of a tip of the propeller 41 [see Fig. 2, note the entire inlet/outlet assembly is well within the propeller 41];   wherein the door 50 is transitionable between a closed position [solid lines] and an open position [in dashed lines], and wherein, with the door 50 in the open position, the door is spaced away from the tip. 	11. An aircraft engine assembly comprising: an engine 40 having a drive shaft [43 or turbine engine 40 inherently has its own drive shaft, note the power from the turbine engine drives propeller 41 through driveshaft 43 and gearbox 42] with an exhaust port; a propeller 41 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 45 having an inlet fluidly coupled to the exhaust port and an exhaust outlet; and a door 50 disposed in the exhaust stub 450, wherein the door 50 is transitionable between a closed position [solid lines] during flight in which exhaust gases are directed away from the engine in a first direction forming a first angle [exiting 450, 50] with the rotational axis;  and an open position [dashed lines] during engine operation [not explicitly idle] in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle [exiting 450, 50] with the rotational axis; wherein the door forms part 50 of the exhaust outlet;Alber et al teach the door is operable in an open position [dashed lines] during engine operation in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle [exiting 450, 50] with the rotational axis and it would appear that the door open position could be done with engine operation at engine idle.  To further explicitly address this point, Papamoschou teaches a vane 230 [Fig. 5], which is used to redirect the exhaust gases to sideward, which is analogous to that done by exhaust door 50 in Alber et al and that the redirecting the exhaust gas in the second direction of Papamoschou is used to redirect the exhaust flow to provide for desired noise reduction [see col. 4, lines 61-col. 5, line 6] away from the engine / aircraft.  Moore is cited to teach that the noise reduction system 40 in an analogous turbine engine [paragraphs 0040-0041, 0098-0099] may be actuated while in ground idle and which would be beneficially reduce the noise when utilized.  It would have been obvious to one of ordinary skill in the art to make the door transitionable to an open position, during engine idle, as the engine condition in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis, as the door open position directing the exhaust gas in the second direction would enhance noise reduction of the engine / aircraft, as taught by Papamoschou and the ground engine idle condition requires noise attenuation, as taught by Moore et al.  	Alber teaches the claimed invention including a door 50 forming part of an outer wall of the exhaust stub 450 spaced away from the tip [to an analogous extent as applicant’s] and facing the propeller [note in Fig. 3, the propeller is on top of 45, compare with Fig. 1, accordingly the bottom left door 50 faces the propeller; see paragraph 0047] and operable between opened/closed conditions [solid vs dashed lines]	Alber does not teach wherein the door is biased open by a biasing force provided by a flow of gas through the exhaust stub nor a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust stub to the door to bias the door from the closed to the opened position;  wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight.  WO ‘088 teaches a door 32 or 35 [see Figs. 11a, 11b or 13] forming part of an outer wall of the a member analogous to the exhaust stub 20 for the engine;  the door forms part of the exhaust outlet and a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust stub to the door 32 to bias the door from the closed to the opened position;	wherein the door 32 is biased open by a biasing force provided by a flow of gas through the exhaust stub [note that the force to open the door must take into account the biasing force provided by the flow of gas through the exhaust stub in order to know the force required to open and close the door.  Note the bias force F in Fig. 11b is shown to push against the spring 33; in Fig. 11a the biasing force F is against the spring, since the biasing force F is shown either against the spring force or with the spring force, in one of these two configurations it would necessarily be biased open.  Accordingly, it would have been obvious to one of ordinary skill in the art to employ a biasing device / biasing force to bias the door open, in order to provide a flow control for the exhaust from the engine.  Alternately regarding the biasing force, Webster teaches a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust to the door to bias the door from the closed to the opened position in the exhaust flow of a turbine engine, to bias a door 256 by a biasing force provided by a flow of gas through the exhaust, see Fig. 4 to the open position, see paragraph 0041.     The biasing force is set so the door is closed during flight [see paragraph 0050];	 wherein the biasing force is greater during idle such that the door is open during idle [when the engine is started, and goes through idle when on the ground, noting it is inherent all engines go through idle after startup, the door is biased open, see paragraph 0048-0050].  Webster also teaches the doors 384, 386 of Fig. 7a may be biased to the closed position [see paragraph 0058] and thus teaches the equivalence of biasing the doors to either the open [paragraph 0048-0050] vs the closed position [paragraph 0058].  As for wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force exerted on the door by airflows generated by rotation of the propeller during idle such that the door is open during idle, Webster already teaches the biasing force requires that the door is closed during flight and such that the door is open during idle.  It is noted that Webster must inherently account for all external flows and internal flows to set the biasing force, as the biasing force is directly related to the pressures caused by the external and internal flows.  Since the propeller is upstream of the exhaust stub in Alber and will provide an aerodynamic force, the a force exerted on the door by airflows generated by rotation of the propeller would also be accounted for in the combination as all external and internal flows are accounted for to bias the door of Webster, otherwise the door would not be able to biased.  It would have been obvious to one of ordinary skill in the art to make employ a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust stub to the door to bias the door from the closed to the opened position, wherein the door is biased open by a biasing force provided by a flow of gas through the exhaust stub,  wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force exerted on the door by airflows generated by rotation of the propeller during idle such that the door is open during idle, as consistent with the teachings of Webster, to ensure the door is open and closed when desired during flight conditions, noting that all external flows and internal flows must be accounted for in setting the bias force.  
Claims 1-6, 8-14, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubreuil (2018/0073429) in view of Nightingale (4,732,324) and Papamoschou (8997454) and Moore et al (2015/0345395) in view of Webster (2014/0145008).  Dubreuil teaches An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port of 21; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; and an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port [of 21] and an exhaust outlet having an outwardly turned tip 31a;  wherein the exhaust stub 15, 31a defines a centerline and an inboard portion of the outwardly turned tip defines a concave surface and an outboard portion of the outwardly turned tip defines a convex surface when viewed in a plane containing the centerline;  wherein the exhaust stub comprises a first portion [circa leadline for 31b] fluidly coupled to the exhaust port ; 	 wherein the exhaust stub comprises a second portion [circa leadline for 15] fluidly coupled to the first portion, and wherein the exhaust stub comprises a turn portion which fluidly couples the second portion at an angle to the first portion [curved turning occurs between the first 31b and second portions 15];	  wherein the outwardly turned tip is provided on the second portion [circa leadline for 15]
 	An aircraft engine assembly comprising: an engine having a drive shaft 43 with an exhaust port [of 21]; a propeller 16 rotationally coupled to the drive shaft and defining a rotational axis; an exhaust stub 15, 31a having an inlet fluidly coupled to the exhaust port and an exhaust outlet; and Dubreuil does not teach a door disposed in the exhaust stub, wherein the door is transitionable between a closed position during flight in which exhaust gases are directed away from the engine in a first direction forming a first angle with the rotational axis and an open position, during engine idle in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis NOR  wherein the door is biased open by a biasing force provided by a flow of gas through the exhaust stub nor a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust stub to the door to bias the door from the closed to the opened position;	 wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force exerted on the door by the airflows generated by rotation of the propeller during idle such that the door is open during idle.  Nightingale teaches An aircraft engine assembly comprising: an engine having a drive shaft [Fig. 1] with an exhaust port 24; a drive shaft and defining a rotational axis [centerline of 16 or 22]; an exhaust stub 34 having an inlet fluidly coupled to the exhaust port 24 and an exhaust outlet having an outwardly turned tip 42; and a door 38 disposed in the exhaust stub 34, wherein the door is transitionable between a closed position [solid lines] during flight in which exhaust gases are directed away from the engine in a first direction forming a first angle [generally bisecting exit of 44] with the rotational axis and an open position [dashed lines], during engine operation  in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle [generally bisecting  exit of 44] with the rotational axis; 
     wherein the exhaust stub comprises a first portion 36 fluidly coupled to the exhaust port and forming a first angle relative to the rotational axis;	 wherein the exhaust stub comprises a second portion fluidly coupled to the first portion and forming a second angle 42 relative to the rotational axis, with the second angle being less than the first angle; 	 wherein the exhaust stub comprises a turn portion fluidly coupling the first and second portions, and wherein the outwardly turned tip 42 is provided on the second portion;   wherein the door 38 is biased open by a biasing force “A” provided by a flow of gas through the exhaust stub [see col. 3, lines 39+];
    	Nightingale teaches the door serves to vary the area of the exhaust nozzles to optimize the thrust produced by the engine [see col. 4, lines 7-11].  It would have been obvious to one of ordinary skill in the art to employ a door spaced away from the tip, as taught by Nightingale in the system of Dubreuil, in order to vary the area of the exhaust nozzles to optimize the thrust produced by the engine.  Upon combination, the door(s) of Nightingale, would be added to the exhaust stub of Dubreuil in an orientation facing the propeller 16 to be in a position analogous to that of Nightingale.  It would appear the open position [dashed lines] of the door could be positioned with the engine operation at engine idle but idle is not explicitly set forth.  To further address this point, Papamoschou teaches a vane 230 [Fig. 5], which is used to redirect the exhaust gases to sideward, which is analogous to that done by exhaust door of Nightingale and that the redirecting the exhaust gas in the second direction of Papamoschou is used to redirect the exhaust flow to provide for desired noise reduction [see col. 4, lines 61-col. 5, line 6] away from the engine / aircraft.  Moore is cited to teach that the noise reduction system 40 in an analogous turbine engine [paragraphs 0040-0041, 0098-0099] may be actuated while in ground idle and which would be beneficially reduce the noise when utilized.  It would have been obvious to one of ordinary skill in the art to make the door transitionable to an open position, during engine idle, as the engine condition in which the exhaust gases exit through the door and are directed away from the engine in a second direction forming a second angle with the rotational axis, as the door open position directing the exhaust gas in the second direction would enhance noise reduction of the engine / aircraft, as taught by Papamoschou and the ground engine idle condition requires noise attenuation, as taught by Moore et al. 
Regarding the biasing, Webster teaches a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust to the door to bias the door from the closed to the opened position in the exhaust flow of a turbine engine, to bias a door 256 by a biasing force provided by a flow of gas through the exhaust, see Fig. 4 to the open position, see paragraph 0041.     The biasing force is set so the door is closed during flight [see paragraph 0050];	 wherein the biasing force is greater during idle such that the door is open during idle [when the engine is started, and goes through idle when on the ground, noting it is inherent all engines go through idle after startup, the door is biased open, see paragraph 0048-0050].  Webster also teaches the doors 384, 386 of Fig. 7a may be biased to the closed position [see paragraph 0058] and thus teaches the equivalence of biasing the doors to either the open [paragraph 0048-0050] vs the closed position [paragraph 0058].    	As for wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force exerted on the door by airflows generated by rotation of the propeller during idle such that the door is open during idle, Webster already teaches the biasing force requires that the door is closed during flight and such that the door is open during idle.  It is noted that Webster must inherently account for all external flows and internal flows to set the biasing force, as the biasing force is directly related to the pressures caused by the external and internal flows.  Since the propeller is upstream of the exhaust stub in Dubreuil and will provide an aerodynamic force, the a force exerted on the door by airflows generated by rotation of the propeller would also be accounted for in the combination as all external and internal flows are accounted for to bias the door of Webster, otherwise the door would not be able to biased.  It would have been obvious to one of ordinary skill in the art to make employ a biasing device configured to apply a biasing force provided by a flow of gas through the exhaust stub to the door to bias the door from the closed to the opened position, wherein the door is biased open by a biasing force provided by a flow of gas through the exhaust stub,  wherein the biasing force is less than a force exerted on the door by airflows generated by rotation of the propeller during flight so that the door is closed during flight;	 wherein the biasing force is greater than the force exerted on the door by airflows generated by rotation of the propeller during idle such that the door is open during idle, as consistent with the teachings of Webster, to ensure the door is open and closed when desired during flight conditions, noting that all external flows and internal flows must be accounted for in setting the bias force.
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.  Applicant’s arguments argue the new limitations added by amendment, which substantially repeat the limitations of now canceled claims 8-10 for claim 1 and canceled claims 12-14 for claim 11.  These claim limitations were already addressed by e.g. Webster regarding the biasing force and Dubreuil combination as well as by WO ‘088  and Webster with respect to Alber combination.  Accordingly, applicant’s arguments fail to persuade as these limitations were already previously treated and applicant has not addressed any of the teachings of the references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 9, 2022